Citation Nr: 1437866	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-42 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to December 27, 2005 for the grant of service connection for polyarticular gout, including on the basis of Clear and Unmistakable Error (CUE) in a May 1999 RO rating decision.

2.  Entitlement to an initial evaluation higher than 20 percent for polyarticular gout from December 23, 2005 to May 6, 2007. 

3.  Entitlement to an evaluation higher than 10 percent for polyarticular gout beginning February 27, 2010.

4.  Entitlement to an evaluation higher than 60 percent for polyarticular gout beginning August 10, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980; from October 1981 to June 1997; and from May 2007 to February 2010.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2013, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, the RO terminated a 20 percent rating assigned from 2005 when the Veteran went back on active duty.  Following discharge from active duty a 10 percent rating was assigned, effective February 27, 2010.  The RO subsequently increased the rating to 60 percent disabling, effective August 10, 2013.  As these are not the highest ratings available for this disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).  The issues have been characterized on the title page to reflect these periods.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.

The issues of entitlement to an initial evaluation higher than 20 percent for polyarticular gout from December 23, 2005, an evaluation higher than 10 percent beginning February 27, 2010, and an evaluation higher than 60 percent beginning August 10, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 1999 rating decision's denial of entitlement to service connection for migratory polyarthritis of the right knee, bilateral ankles, joints, toes and fingers was consistent with the evidence then of record and the law in effect at that time.

2.  The record does not reflect that any error was made in the May 1999 rating decision that would have manifestly changed the outcome.

3.  The May 1999 rating decision is the last final decision prior to the Veteran's December 23, 2005 application to reopen a claim of entitlement to service connection for migratory polyarthritis, and there is no evidence or correspondence prior to that date which may be construed as an informal claim for benefits.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

2.  The criteria for an effective date earlier of December 23, 2005, but no earlier, for the grant of service connection for polyarticular gout have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As for the claim for entitlement to an earlier effective date, where service connection has been granted and an effective date has been made, section 5103(a) notice is no longer required.  The claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Here, the Veteran has made no such assertions of prejudice.  Accordingly, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied in regards to the earlier effective date claim.  The Veteran is not alleging that there are any outstanding documents related to this claim, the facts are not in dispute, and the claim is being decided on a legal basis.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

CUE

The Veteran challenges the effective date of December 27, 2005 for his service-connected polyarticular gout on the basis of CUE in a May 1999 RO rating decision.  He contends the RO erred in denying him service connection for polyarticular gout in the May 1999 rating decision, thus preventing him from having an earlier effective date.

Service treatment records indicate he was treated for a gouty attack involving his right great toe in November 1995.  In December 1995, he was diagnosed with monoarticular arthritis.  At his July 1997 separation examination report, the examiner described pain in the Veteran's right knee and right toe as possible gouty arthritis.

In May 1998, within a year of separation from service, the Veteran filed initial claims for compensation that included a claim for arthritis of the right knee, bilateral ankles, joints, toes, and fingers.  

In September 1998 he was afforded a VA examination and the examiner noted a history of migratory polyarthritis but no diagnosis to date.  The examiner also indicated that X-rays and labs would be ordered.  An October 1998 X-ray of the Veteran's toes revealed evidence of mild degenerative change of the first metatarsophalangeal joint in the right big toe.  His uric acid level was noted as abnormally high.

In a May 1999 decision, the RO denied entitlement to service connection for migratory polyarthritis on the basis of no current diagnosis.  The Veteran was notified of the RO's decision but did not file an appeal or submit new and material evidence within a year of notification.  The May 1999 denial thus became final.  38 U.S.C.A. § 7291 (West 1998).  

He subsequently filed a new petition to reopen his claim on December 23, 2005.  In a December 2007 rating decision, the RO granted entitlement to service connection for polyarticular gout, and assigned an effective date of December 27, 2005.  

The Veteran now argues his claim should have been granted by the RO based on the evidence before the RO at the time of the May 1999 rating decision, thereby entitling him to an earlier effective date.

In determining whether a prior RO decision contains CUE, the Court has established a three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory-regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

CUE "is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure to consider facts that are in evidence, however, can be sufficient to warrant a finding of CUE.  Russell, 3 Vet. App. at 319.  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In his June 2014 Post-Remand Brief, the Veteran, through his representative, argued the RO "failed to consider the fact that the finding of the gout during active duty required service connect for all future exacerbations."  

Here, the Board notes that in addition to a diagnosis of gout in service, the Veteran was also diagnosed with monoarticular arthritis.  

At the time of the May 1999 rating decision, 38 C.F.R. § 3.303(b) held that where a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same chronic disease are generally service connected, unless attributable to intercurrent causes.  Chronic diseases are those listed under 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).

"This rule does not mean that any manifestation of joint pain...in service will permit service connection of arthritis...first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'Chronic'."  38 C.F.R. § 3.303(b).

"Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Board finds no administrative failure in the application of 38 C.F.R. § 3.303(b) in light of the facts at the time of the May 1999 rating decision.  The Board notes the RO is presumed to have reviewed all evidence contained in the record, to include the diagnosis of gout and monoarticular arthritis during service.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  Accordingly, the Veteran's contention amounts to a disagreement in how the facts were evaluated at the time of the May 1999 rating decision and such argument is insufficient to raise a claim for CUE.  See Luallen, 8 Vet. App. at 95.

The Veteran further argues that the RO failed in its duty to assist by relying on an inadequate September 1998 VA examination.  Although he acknowledges that a failure in the duty to assist is not a basis for CUE, he insists that such failure renders the claim continuously open, thus entitling an earlier effective date.

While he correctly asserts that a failure to assist in the development of a claim is not grounds for a CUE claim, the Veteran has provided no statutory or case law to support his contention that a failure in the duty to assist renders a claim continuously open.  The Board is unaware of any legal basis for that assertion.  Accordingly, this argument is without merit. 

It is noted that studies done at the time of the post-service examination failed to reveal clinical findings of arthritis, no diagnosis was rendered, the pertinent history was recorded, but appropriate findings of objective pathology are not described on the examination or in other available clinical findings.

In light of the foregoing, the evidence does not support a finding that the 1999 rating determination was clearly and unmistakable erroneous in declining to grant entitlement to service connection for migratory polyarthritis.  Thus, the claim for CUE is denied and the May 1999 decision remains final.

Earlier Effective Date

As previously mentioned, the Veteran contends he is entitled to an earlier effective date for his award of compensation for polyarticular gout.  The RO assigned an effective date of December 27, 2005.  This was said to be the date of the reopened claim, after which the clinical presence of arthritis was confirmed, providing a new and material basis to allow the claim.

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).

Given, the finality of the May 1999 rating decision, the correct effective date for the grant of service connection for polyarticular gout is December 23, 2005, the date of receipt of the application to reopen following a final prior disallowance.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  Thus, the claim for an earlier effective date is granted to this extent only.  It is noted that this slightly earlier date stamp is on the back of the document reopening the claim.


ORDER

Inasmuch as the May 1999 rating decision's failure to award service connection for migratory polyarthritis was not the product of CUE, the benefit sought on appeal is denied.

Entitlement to an effective date of December 23, 2005, but no earlier, for the grant of service connection for polyarticular gout is granted.


REMAND

As for the remainder of the Veteran's claims, the Board finds additional evidentiary development is necessary before the claims for increased evaluations can be adjudicated.

The Veteran was last afforded a VA examination to assess the severity of his polyarticular gout in August 2013.  During the examination, the examiner referenced a treatment for a gout attack in July 2013 however treatment records available for review only date back to June 2013.  Accordingly, the Veteran's file needs to be updated with all relevant up-to-date treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be detailed in the claims folder.

2.  Readjudicate the remanded issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


